DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Objections
Claim 15 is objected to because of the following informalities:  “an virtual image” should be changed to “a virtual image”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-6, 9, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alaniz (U.S. Patent Application Publication No. 2015/0097860 A1) in view of Kim (U.S. Patent Application Publication No. 2012/0154441 A1). 

	Regarding claim 1: 
	Alaniz teaches: an apparatus (Fig. 2: 208 and paras. 31-32, the portable device 208 can control the AR or VR that is generated on the HMD) for controlling an augmented reality (see e.g. paras 2-3, augmented reality, using physical world to provide context; see also discussion below), the apparatus comprising: 
	a communicator configured to communicate with an external device (see e.g. pars. 31-35, at least one aspect of the portable device 208 can communicate with an external device, whether sensors, tracking devices, a VCD (vehicle computing device), etc. in combination with para. 24, describing examples of portable devices having communicators); and 
	a processor (see para. 24, portable device can have a processor) configured to… provide the virtual image data to an image display device (see Fig. 2, virtual image provided to HMD 206, corresponding to an image display device).
	Re: a processor configured to identify a sensing device external to the apparatus, and generate virtual image data based on sensing data received, via the communicator, from the identified sensing device, consider the following. 
	In the interests of compact prosecution, an alternative and supportive teaching can be found in the Kim reference. In analogous art, Kim teaches that it is known to take sensor input from a sensor that would be external to the portable apparatus of Alaniz, and from that generate VR content (see e.g. Kim, paras. 44-63 and Figs. 4-6, and 9-10).  
	Kim also teaches AR content in a vehicular system, and Alaniz also teaches that AR is known (see paras. 2-3). Modifying Alaniz, in view of itself and Kim, to have include an augmented reality apparatus, as mapped above, and to have included the above features re: identity and generate, is all of taught, suggested, and would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 



	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the apparatus of claim 1, wherein the processor is further configured to: receive an identification signal from the sensing device via the communicator; and identify the sensing device based on the identification signal, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Kim teaches receiving sensor information from the inside of a vehicle that identifies a user (i.e. face, eyes).  See Figs. 4-6, 9 and 10 and paras. 44-63). This corresponds to the above receive and identify functions, the identification signal corresponding to the signal from the sensing device that corresponds to the user, and the identify the sensing device corresponding to the receipt of the signal, then the apparatus knows it is from the sensing device that senses a user’s eye direction and/or iris.  Modifying the applied references, to have included the above per Kim, in an effort 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
	The above mapping to claim 2 equally applies here and should be read in conjunction with the below rationale for claim 3. 
	As noted above, Kim teaches receiving sensor information from the inside of a vehicle that identifies a user (i.e. face, eyes).  See, for example, Figs. 4-6, 9 and 10 and paras. 44-63, which corresponds to a teaching of: the apparatus of claim 1, wherein the sensing data comprises image data about an area including a face of a user. 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Kim, to have obtained the above.  The motivation would be to have additional user specific information with which to tailor image content. 



	Regarding claim 4:
	The above mapping to claim 3 equally applies here. 
Kim further teaches: the apparatus of claim 3, wherein the processor is further configured to extract information about a position and a direction of the face of the user from the sensing data (see e.g. paras. 44-68, extract information about a driver’s eye direction, and movement of driver’s irises. See particularly para. 58, a face detecting process is also performed. This corresponds to “information about a position and direction of the face” (information about eye direction and iris movement is information about a position and direction of the face).  
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Kim, to have obtained the above.  The motivation would be to have additional user specific information with which to tailor image content. 


	Regarding claim 5:
	The reference of Alaniz further teaches: the apparatus of claim 3, wherein the image display device is configured to output a virtual image (Fig. 2: 206 and related description).
	The reference of Kim further teaches: the processor is further configured to generate the virtual image data such that the image display device outputs the virtual image matching an actual image (see e.g. para. 11, 45-49 and 60, a virtual image such as an arrow indicating a moving direction (matching actual image of road or outdoor landscape), recognized speed of a vehicle that moves forward (matching actual image of vehicle), detailed info about a road sign (matching actual image of a road  wherein the actual image is based on actual image data received, via the communicator, from a photographing devices external to the apparatus (see e.g. Abstract, para. 11 and claim 3, a front view camera (a photographing devices external to the apparatus), to take a picture in front view of the driver.  This is actual image data received.
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	Kim further teaches: the apparatus of claim 5, wherein the virtual image has a position fixed on the actual image (see e.g. para. 60, virtual image in a position corresponding to position of the actual image, i.e. a position fixed on actual image).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Kim to have obtained the above.  The motivation would be to provide relevant augmented or virtual content for images corresponding to the real world. 


	Regarding claim 9:
	Alaniz teaches: the apparatus of claim 1, wherein the image display device comprises a glasses-type device (see para. 30 and Fig. 2: 206, the VR device can be virtual reality glasses). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Alaniz, to have obtained the above.  The motivation would be to take advantage of known devices for rendering content virtually. 


	Regarding claim 11: see claim 1. 
	The method of claim 11 corresponds to the functions that are performed by the apparatus for controlling augmented reality of claim 1. Thus, the same rationale for rejection applies.

 
	Regarding claim 12: see claim 2. 
	These claims are similar. Thus, the same rationale for rejection applies. 


	Regarding claim 13: see claim 5. 
	Claim 13 is a subset or a portion of what is recited in claim 5. Thus, the same rationale for rejection applies. 


	Regarding claim 14: 
	The reference of Kim further teaches: the method of claim 13, wherein the generating of the virtual image data comprises: extracting information about a position and a direction of a face of a user from the sensing data (see e.g. paras. 44-68, extract information about a driver’s eye direction, and movement of driver’s irises. See particularly para. 58, a face detecting process is also performed. This corresponds to “information about a position and direction of the face” (information about eye direction and iris movement is information about a position and direction of the face; see also mapping to claim 4 above),  
	obtaining actual image data (see e.g. (see e.g. Abstract, para. 11 and claim 3, a front view camera (a photographing devices external to the apparatus), to take a picture in front view of the driver.  This is actual image data); and 
	matching the virtual image to the actual image based on the information about the position and the direction of the face and the actual image data (see Kim, paras. 11, 38-63, Abstract and claim 1, the information about position and direction of the face, and actual image data, are both used to match the virtual image to actual image data. 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Kim to have obtained the above.  The motivation would be to provide relevant augmented or virtual content for images corresponding to the real world. 


	Regarding claim 17: 
	Alaniz teaches a system (Fig. 2: 200) for implementing an augmented reality (e.g. paras. 2-3 and discussion below), the system comprising: 
	a sensing device configured to generate sensing data (paras. 26, 29 and 35, sensing device such as vehicle sensors 120, visual devices, camera systems) (see also discussion below re: Kim reference); 
	an augmented reality controlling apparatus (Fig. 2: 208) configured to generate virtual image data by processing the sensing data (see e.g. paras. 31-38 and Figs. 3-5); and 
	an image display device (Fig. 2: 206) configured to output a virtual image based on the virtual image data (see e.g. para. 31 and Figs. 3-5), 
	wherein the image display device comprises a glasses-type device (Fig. 2: 206 and para. 30-31), and 
	the sensing device and the augmented reality controlling apparatus are external to the image display device (see paras. 26, 29 and 35 (sensing device) in combination with Fig. 2: 206, 208 (display device 206, and controlling apparatus 208), and discussion below).
	Further regarding augmented reality, a sensing device external to the image display device, and generating a virtual image data by processing the sensing data, consider the reference of Kim. That is, Kim teaches: augmented reality (claim 1), a sensing device external to the image display device (Abstract, claim 1 and para. 11-13, front view camera), and generating a virtual image data by processing the sensing data (e.g. claim 1, paras. 11, 49-60).  Modifying Alaniz, to have included the features as mapped above and per Kim as mapped above, is all of taught, suggested, and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 17, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 18:
	The reference of Kim further teaches: the system of claim 17, further comprising: an external photographing apparatus generating actual image data by capturing an image of an actual object (e.g. Abstract, claim 1 and paras. 11-13, and 49-60, actual image of an actual object),
	wherein the external photographing apparatus is external to the image display device (Abstract, claim 1 and paras. 11-13, and 49-60, actual image of an actual object).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Kim to have obtained the above.  The motivation would be to obtain image data pertaining to a scene around the user for image analysis and generation. 


Regarding claim 19:
	The reference of Alaniz further teaches: the system of claim 17, wherein the augmented reality controlling apparatus comprises a mobile portable device (Fig. 2: 208 in combination with para. 24) and 
	receives an identification signal from the sensing device to identify the sensing device (see mapping to claim 2 above. This is a similar feature to what is in claim 2).



	Regarding claim 20:
	Alaniz further teaches: the system of claim 17, wherein the augmented reality controlling apparatus is embedded in a vehicle (Fig. 1: 102, vehicle computing device, and related description.  Here, in this embodiment, the vehicle computing device, embedded in the vehicle (wired communication with HMD, see para. 31) to be the controlling apparatus. One modification of the embodiments of Alaniz would be to include the controlling apparatus as the VCD 102).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Alaniz to have obtained the above.  The motivation would be to exercise flexibility in hardware design for in-vehicle systems as taught by the prior art.   



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alaniz in view of Kim and further in view of: Kim-2017 (U.S. Patent Application Publication No. 2017/0287217 A1). 

	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the apparatus of claim 6, wherein the image display device is configured to output the virtual image, wherein the sensing data includes gesture information about a gesture of a user, and 
	wherein the processor is further configured to: 
	control a vehicle such that a function corresponding to the gesture is performed, and 
	generate the virtual image data such that the image display device outputs the virtual image corresponding to the function, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The reference of Alaniz teaches: wherein the image display device is configured to output the virtual image (see e.g. Fig. 2: 206 and related description). 
	Re: wherein the sensing data includes gesture information about a gesture of a user, in analogous art, the reference of Kim-2017 teaches the above feature (see e.g. para. 117, capable of receiving sensing data that includes gesture information about a 
	Re: wherein the processor is further configured to: control a vehicle such that a function corresponding to the gesture is performed, and generate the virtual image data such that the image display device outputs the virtual image corresponding to the function, see also Kim-2017, para. 28, gestures can be used for gesture control input for a vehicle such as a bicycle, scooter, automobile or the like. This teaches/suggests gestures for control of a vehicle (i.e. such as an AR or virtual system for the vehicle), such that a function corresponding to the gesture is performed. 
	Modifying the applied references, such that the apparatus/system of Alaniz and Kim, are configured to receive gestures for control, such that the image display device (i.e. Alaniz, Fig. 2: 206) outputs the virtual image corresponding to the function (i.e. gesture as per Kim-2017), is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 7, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also .


 


Claims 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alaniz in view of Kim and Kim-2017 and further in view of Habashima (U.S. Patent Application Publication No. 2015/0202962 A1)

	Regarding claim 8:
	The applied references to claim 7 do not proactively teach claim 8. 
	In analogous art, Habashima teaches: the apparatus of claim 7, wherein the virtual image is independent of the actual image (see e.g. Fig. 6B, 6C and claims 7 and 10, an augmented reality image (virtual image) that is a menu). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Habashima to have obtained the above.  The motivation would be to provide an interactive display.  

	Regarding claim 15: see claim 8.  
	These claims are similar. Thus, the same rationale for rejection applies. 

	Regarding claim 16: see claim 7.  
	The features of claim 16 are encompassed by claim 7. Thus, the same rationale for rejection applies. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alaniz in view of Kim and further in view of Ionescu U.S. Patent Application Publication No. 2013/0258486 A1). 

	Regarding claim 10:
	The applied references to claim 1 do not proactively teach claim 10.
	In analogous art, Ionescu teaches: the apparatus of claim 1, wherein the image display device is configured to output virtual images located at a plurality of focal lengths (Abstract, claims 8 and 10, and paras. 18-28). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Ionescu to have obtained the above.  The motivation would be to take advantage of light technology with respect to varying focal lengths to provide enhanced imaging. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571) 270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613